DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 6, 8, 10 & 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laubie [US 2003/0076012].  The position is taken that a frame is not being claimed in combination with the membrane.  Laubie teaches of a personal protection system (fig. 2) comprising: a membrane (1) comprising: a body (2) that can be positioned around a frame, the body defining: an internal volume (note fig. 3 for instance); a closed portion (top portion – fig. 2) including a closed end (shown); and an open portion (bottom portion) opposite the closed end, the open portion able to receive a frame into the internal volume (note right side – fig. 3); and a first glove (14) and a second glove (15) connected to the closed end and extending away from the open portion (fig. 2), the first glove and the second glove configured to invert into the internal volume when the frame is positioned within the internal volume [0029].  As to Claim 2, the membrane is impermeable (leaktight).  As to Claim 6, the membrane defines a length and a width, and wherein the length is greater than the width (note fig. 2).  As to Claim 8, the length is between 150 and 200 centimeters (160cm).  As to Claim 10, the first glove and the second glove are located at a center of the closed end (fig. 2).  As to Claim 12, the body is formed of a first polymer film layer (first sheet of material) and a second polymer film layer (second sheet of material similar to first sheet), the first polymer film layer and the second polymer film layer sealed together along the closed end and around the first glove and the second glove.  
Claims 1-4, 10-11 & 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Atkinson [US 5,824,161].  Atkinson teaches of a personal protection system (fig. 2) comprising: a membrane (transparent material) comprising: a body (10) positioned around a frame (frame formed by 36’s, 38’s & 40), the body defining: an internal volume (note fig. 2 for instance); a closed portion (12) including a closed end (shown); and an open portion (upper portion) opposite the closed end, the open portion receiving the frame into the internal volume; and a first glove (central (20) – fig. 1) and a second glove (other central (20) – fig. 1) connected to the closed end and extending away from the open portion (the gloves can extend in either direction), the first glove and the second glove configured to invert into the internal volume when the frame is positioned within the internal volume {such as when a user’s arms are inserted into the gloves and then thrust into the internal volume}.  As to Claim 2, the membrane is inherently impermeable due to poly (vinyl chloride) material.  As to Claim 3, the body further comprising a first sidewall (18) extending between the closed end and the open portion; and a third glove (one of the sidewall 20’s) connected to the first sidewall, the third glove configured to invert into the internal volume when the frame is positioned within the internal volume {such as when a user’s arms are inserted into the gloves and then thrust into the internal volume}.  As to Claim 4, the body further comprising a second sidewall (19) extending between the closed end and the open portion opposite the first sidewall; and a fourth glove (one of the sidewall 20’s) connected to the second sidewall, the fourth glove configured to invert into the internal volume when the frame is positioned within the internal volume {such as when a user’s arms are inserted into the gloves and then thrust into the internal volume}.  As to Claim 10, the first glove and the second glove are located centrally within the closed end (fig. 1).  As to Claim 11, the first glove is connected to the body by a first curved portion on a first side of the first glove and a second curved portion on a second side of the first glove (note the curved portions of the gloves where they attach to the body).  As to Claim 14, again Atkinson teaches of a personal protection system (fig. 2) comprising: a frame (frame formed by 36’s, 38’s & 40) configured to receive at least a portion of a head of a patient therein (if so desired – it is noted that a patient and/or limbs of a patient are not being positively claimed and cannot be claimed in combination); and a membrane (1) positionable around the frame and at least partially defining an internal volume (fig. 2), the membrane comprising: a closed portion (12) including a closed end (shown); an open portion (upper portion) opposite the closed end, the open portion configured to receive the frame into the internal volume and capable of receiving a patient into the internal volume {if so desired}; and a first glove (central (20) – fig. 1) and a second glove (other central (20) – fig. 1) connected to the closed end and positionable into the internal volume to provide access to the volume through the membrane.  As to Claim 15, the membrane is a unitary piece (shown).  As to Claim 16, the gloves are configured to extend into the frame from the closed end, opposite the open end (fig. 2).  As to Claim 17, the membrane defines a membrane length (viewed as in the height direction here as shown in fig. 2), wherein the frame defines a frame length (again, the height direction), and wherein the membrane length is larger than the frame length such that the membrane extends beyond the frame when the membrane is positioned near the closed portion (note that the membrane extends above and around the upper frame member (36) for instance).  As to Claim 18, the membrane can be positioned around a torso, legs, or waist of a patient {if so desired}.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7, 9, 11 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Laubie.  Regarding Claims 5, 7, 9 & 13, Laubie teaches applicant’s basic inventive device, including ranges on membrane thicknesses and membrane dimensions {length, width} – page 1, along with thicknesses of the gloves – page 2; but does not account for the dimensions as prescribed by applicant.  With regards to the ranges of thicknesses and lengths,  the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to encompass several ratio ranges as dependent upon the needs or preferences of a user since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Regarding Claim 11, Laubie shows the gloves connected to the body, but does not show curved portions at the connection portion.  However, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the connection portion between the body and the gloves so as to include a curved portion on the glove since it was known in the art that curved portions along two dissimilar shapes helps to reinforce the connection between the two as opposed to a connection where sharp angles are present.  Such a sloping contour provides added strength while increasing the durability along the connection.
Claims 5-9 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Atkinson.  Atkinson teaches applicant’s basic inventive device, including ranges on membrane thicknesses and membrane dimensions {length, width} – column 4, along with lengths of the gloves – column 2; but does not account for the dimensions as prescribed by applicant.  With regards to the ranges of thicknesses and lengths,  the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to encompass several ratio ranges as dependent upon the needs or preferences of a user since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Laubie in view of Haag III [US 5,567,025].  The position is taken that a frame is not being claimed in combination with the membrane.  Laubie teaches of a personal protection system (fig. 2) comprising: a membrane (1) comprising: a body (2) that can be positioned around a frame, the body defining an internal volume (fig. 3 for instance) and including a closed portion (top portion – fig. 2) including a closed end; a separable portion (5) connected to the body including fastening strips (9, 11, 12) connecting the separable portion to the body, the fastening strips able to create an open portion opposite the closed end, the open portion capable of receiving a frame into the internal volume; and a first glove (14) and a second glove (15) connected to the closed end and extending away from the open portion, the first glove and the second glove configured to invert into the internal volume when the frame is positioned within the internal volume [0029].  Laubie teaches applicant’s basic inventive claimed system as outlined above, but does not show the incorporation of perforations connecting the separable portion to the body.  As to this aspect, Haag is cited as an evidence reference for the known use of perforations (a line of minute perforations – col. 8) allowing a portion of film to be separated from a main body of the film.  As such, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Laubie so as to utilize perforations along a portion of the body, so as to create a separable portion, in view of Haag’s teaching because this arrangement would enhance the versatility of Laubie’s device by allowing for portions of the body to shortened / varied in distance (and thereby creating an open portion opposite the closed end) depending upon the needs and/or preferences of an end user.  Regarding Claim 20, as modified, the membrane is impermeable (leaktight).
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Atkinson in view of Haag III [US 5,567,025].  Atkinson teaches of a personal protection system (fig. 2) comprising: a membrane (transparent material) comprising: a body (10) positioned around a frame (frame formed by 36’s, 38’s & 40), the body defining an internal volume (fig. 2 for instance) and including a closed portion (12) including a closed end (shown); a separable portion (such as along (34) for instance) connected to the body, the separable portions creating an open portion opposite the closed end, the open portion receiving the frame into the internal volume; and first and second gloves (central (20’s)) connected to the closed end and extending away from the open portion (the gloves can extend in either direction), the first glove and the second glove configured to invert into the internal volume when the frame is positioned within the internal volume {such as when a user’s arms are inserted into the gloves and then thrust into the internal volume}.  Atkinson teaches applicant’s basic inventive claimed system as outlined above, but does not show the incorporation of perforations connecting the separable portion to the body.  As to this aspect, Haag is cited as an evidence reference for the known use of perforations (a line of minute perforations – col. 8) allowing a portion of film to be separated from a main body of the film.  As such, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Atkinson so as to utilize perforations along a portion of the body, so as to create a separable portion, in view of Haag’s teaching because this arrangement would enhance the versatility of Atkinson’s device by allowing for portions of the body to shortened / varied in distance (and thereby creating an open portion opposite the closed end) depending upon the needs and/or preferences of an end user.  Regarding Claim 20, as modified, the membrane is inherently impermeable due to poly (vinyl chloride) material.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – see the attached Form PTO-892 showing various protection systems using film membranes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866. The examiner can normally be reached Mon-Fri 8 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



JOH
December 14, 2022

/James O Hansen/Primary Examiner, Art Unit 3637